Citation Nr: 1710690	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and depressive not otherwise specified.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1989 to August 1990.  The Veteran received the Air Force Training Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2015 and May 2016, the Board, in pertinent part, remanded the issue on appeal for additional development.  As discussed below, there has not been substantial compliance with the May 2016 remand instructions, so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In May 2016, the Board remanded the issue on appeal for additional development, including obtaining a VA examination to determine the nature and etiology of the Veteran's low back disability.  In particular, the Board instructed that the VA examiner determine whether the Veteran's low back disability is etiologically related to her active duty service, to include the reported traumatic injury that occurred at the time of her in-service sexual assault.  Additionally, the examiner was asked to opine as to whether the Veteran's low back disability was caused or aggravated by her service-connected PTSD, to include the muscle tension resulting from significant anxiety.  In June 2016, the Veteran was provided a VA examination, and the examiner opined as to whether the Veteran's low back disability was etiologically related to active duty service on a direct or secondary basis.  However, for the reasons discussed below, the Board finds that there was not substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addressing whether the Veteran's low back disability was secondarily related to her service-connected PTSD, the Board finds that the opinion is inadequate.  The June 2016 VA examiner, citing medical research, found that the Veteran's currently diagnosed lumbar spondylosis appeared to be a nonspecific natural aging phenomenon associated with or leading to degenerative disc disease and to arthritis.  Moreover, the examiner concluded that although PTSD may be associated with some muscle tension, the overwhelming majority of this patient's symptoms are due to her organic spine condition, lumbar spondylosis.  In making these determinations, the June 2016 VA examiner included conflicting opinions in the examination report.  Initially, the examiner stated, "the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connection condition."  Later in the report, the examiner stated, "this patient's low back disability [sic] at least as likely as not (50 percent or greater probability) proximately due to or the result of PTSD."  Arguably, the conclusions of the June 2016 VA examiner support the negative opinion; however, by inserting both opinions into the report, the VA examiner has caused some confusion.  Therefore, a clarifying opinion is required.  

Additionally, the Board finds that the above opinion has only addressed whether there is a causal relationship between the Veteran's low back disability and her PTSD.  Secondary service connection is a two-part issue that involves an analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).  The June 2016 VA examiner did not address whether the Veteran's low back disability was permanently aggravated by her service-connected PTSD.  Therefore, a supplemental VA opinion is required that addresses aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran's low back disability that are not currently of record.  

2.  After the above is completed, to the extent possible, obtain a supplemental VA opinion from the June 2016 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for her low back disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability was proximately due to, or the result of, her service-connected PTSD?

b.  Or, is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability was aggravated (increased beyond the natural progression of the disability) by her service-connected PTSD?

In providing the above opinions, the examiner should comment on the documentation in the record indicating that the Veteran's PTSD may make her back disability worse.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




